Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NONAQUEOUS ELECTROLYTE SECONDARY BATTERY

Examiner: Adam Arciero	S.N. 15/517,255	Art Unit 1727		May 5, 2021 

DETAILED ACTION
The Pre-Brief Conference request filed on March 29, 2021 has been received and the arguments are persuasive.  However upon further consideration new grounds of rejection have been made below.  Claims 1, 4 and 7-17 are currently pending.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 4 recite the broad recitation a compound expressed by formula (I), and the claim also recites wherein the electrolyte contains only lithium difluorobis(oxalate) phosphate as the compound of formula (I) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Takiguchi et al. and Sasaki et al. on claims 1, 4 and 9-17 are withdrawn because Applicant’s arguments are persuasive.  

The claim rejections under 35 USC 103(a) as being unpatentable over Takiguchi et al., Sasaki et al. and Kako et al. on claims 7-8 are withdrawn because Applicant’s arguments are persuasive.  


Response to Arguments
Applicant’s arguments, see Pre-Brief Conference Request, filed March 29, 2021, with respect to the rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADAM A ARCIERO/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727